       Case 2:19-cv-00128-BSM-JTR Document 8 Filed 11/23/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

MICHAEL K. TUCKER                                                            PLAINTIFF
#157430

v.                         CASE NO. 2:19-CV-00128-BSM

CROSS COUNTY DETENTION
CENTER, et al.                                                           DEFENDANTS

                                           ORDER

       After careful review of the record, United States Magistrate Judge J. Thomas Ray’s

partial recommended disposition [Doc. No. 7] is adopted. Cross County Detention Center

is dismissed with prejudice, and Brandon Sutton is dismissed without prejudice. Michael

Tucker may proceed with his constitutional claims against Joe Kelly, David West, and John

Walker. Pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis

appeal would not be taken in good faith.

       IT IS SO ORDERED, this 23rd day of November, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
